                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
CHRISTOPHER CHASE,                         )
            Plaintiff,                     )
                                           )
      v.                                   )       C.A. No. 1:18-cv-10719-DJC
                                           )
BRIDGEWATER STATE HOSPITAL, et al.,        )
            Defendants.                    )

     DEFENDANT RYAN JOACHIM’S MEMORANDUM OF LAW IN SUPPORT OF
        MOTION TO DISMISS FOR INSUFFICIENT SERVICE OF PROCESS

       Counsel for Defendant Ryan Joachim respectfully requests, pursuant to Fed.R.Civ.P.

12(b)(5), that this Honorable Court dismiss all claims against Defendant Joachim for insufficient

service of process. As discussed in more detail below, the reason for this request is that Defendant

Joachim was never served with a copy of Plaintiff Christopher Chase’s (“Plaintiff”) Complaint,

and undersigned counsel has not been able to establish any contact with Defendant Joachim.

                               PROCEDURAL BACKGROUND

1.     On April 11, 2018, Plaintiff’s Complaint was docketed with the Court. (See Doc. 1).

2.     On August 30, 2018, the Court issued Summons to be served on the Defendants, including
       Defendant Joachim. (See Doc. 16).

3.     On November 27, 2018, a summons was returned as “executed” on Defendant Joachim.
       (See Doc. 38). According to this summons, on November 21, 2018, the summons for
       Defendant Joachim was served by a U.S. Marshal on “James Brow / Asst. Safety Director”
       at BSH. (See Doc. 38).

4.     On December 12, 2018, undersigned counsel filed a Limited Notice of Appearance on
       behalf of Defendant Joachim, which notified the Court and Plaintiff that the U.S. Marshal
       had wrongly certified to the Court that Defendant Joachim had been served. (See Doc. 43).

5.     On December 28, 2018, Plaintiff filed the following motions, which, in part, related to his
       attempts to perfect service on Defendant Joachim: Motion to Compel Defendants’
       Addresses (Doc. 50); Motion for Extension of Time to Serve Defendants (Doc. 51); and
       Motion for Order to Help with Service (Doc. 52).
6.       On January 15, 2019, certain Defendants filed a Motion to Dismiss for Failure to Comply
         with Court Order, which alternatively requested that Plaintiff be ordered to file a More
         Definite Statement. (See Doc. 56). Defendant Joachim was not a party to this Motion to
         Dismiss. (See Doc. 56, p.1, n.1).

7.       On February 19, 2019, the Court allowed in part and denied in part Defendants’ Motion to
         Dismiss for Failure to Comply with Court Order, and ordered Plaintiff to file a More
         Definite Statement. (See Doc. 60).

8.       On July 31, 2019, Plaintiff filed his More Definite Statement. (See Doc. 67).

9.       Also on July 31, 2019, the Court ordered the Defendants to file an Answer, and further
         denied as moot Plaintiff’s Motion to Compel Defendants’ Addresses (Doc. 50); Motion for
         Extension of Time to Serve Defendants (Doc. 51); and Motion for Order to Help with
         Service (Doc. 52). (See Docs. 68-69).

10.      On August 23, 2019, an Answer was filed on behalf of all named Defendants, with the
         exception of Defendant Joachim. (See Doc. 70).

                                       LEGAL STANDARD

         Pursuant to Fed.R.Civ.P. 12(b)(5), a plaintiff’s complaint will be dismissed if there is

insufficient service of process. Fed.R.Civ.P. 4(m) states that “if a defendant is not served within

90 days after the complaint is filed, the court - on motion or on its own after notice to the plaintiff

- must dismiss the action without prejudice against that defendant or order that service be made

within a specified time.” The plaintiff bears “the burden of proving proper service” when the

sufficiency of process is challenged. Lopez v. Municipality of Dorado, 979 F.2d 885, 887 (1st Cir.

1992).

                                           ARGUMENT

         In the instant matter, Plaintiff has violated the Federal Rules of Civil Procedure where

Defendant Ryan Joachim has not been served by Plaintiff with proper summons, and more than

sixteen (16) months have passed since Plaintiff filed his Complaint. See Fed.R.Civ.P. 4(m).

Although, the U.S. Marshal’s Office previously returned summons indicating that Defendant

Joachim was served, this was in inaccurate representation. (See EXHIBIT 1 – Affidavit of George

                                                  2
J. Puddister IV, Esquire). This issue has been previously brought to the Court’s attention (See

e.g. Doc. 43 and Doc. 56, p.1, n.1), and has been acknowledged by Plaintiff (See Docs. 50-52).

       The issue surrounding service is based on the fact that Defendant Joachim ceased being

employed by Defendant Correct Care Recovery Solutions (n/k/a Wellpath, LLC), and working at

Bridgewater State Hospital (“BSH”), on October 17, 2018. (Exh. 1, ¶3). Unfortunately, on

November 21, 2018, the U.S. Marshal’s Office served a packet of fifteen (15) separate summons

on the defendants in this matter by collectively serving them on “James Brow / Asst. Safety

Director” at BSH. (See Docs. 27-41). However, Mr. Brow was not an employee of Defendant

Correct Care Recovery Solutions, and was not authorized to accept service on behalf of Defendant

Joachim, who had ceased working at the facility more than a month earlier. (See Exh. 1, ¶¶3-6).

       Undersigned counsel’s firm, Koufman & Frederick, has since been retained to represent all

Defendants in this matter, including Defendant Joachim. (See Exh. 1, ¶¶1-2). Unfortunately,

despite repeated attempts, counsel has been unable to establish any contact with Defendant

Joachim. (See Exh. 1, ¶¶8-14). As a result, counsel has no authority to accept and/or waive service

of process on Defendant Joachim’s behalf, and instead must file the instant Motion to Dismiss in

lieu of an Answer.

                                          CONCLUSION

       As Defendant Ryan Joachim was never served with summons in this matter, and there is

no definitive proof that he is even aware of the existence of this lawsuit, Plaintiff’s claims against

him should be dismissed pursuant to Fed.R.Civ.P. 12(b)(5).

                                                      Respectfully submitted,

                                                      Defendant Ryan Joachim,




                                                  3
                                                                                   By his attorney,

                                                                                   /s/ George J. Puddister IV
                                                                                   George J. Puddister IV, BBO #689162
                                                                                   KOUFMAN & FREDERICK, LLP
                                                                                   145 Tremont Street, 4th Floor
                                                                                   Boston, MA 02111
                                                                                   (617) 423-2212
Dated: August 23, 2019                                                             gp@kflitigators.com




                                                           CERTIFICATE OF SERVICE

        I, George J. Puddister IV, certify that on the 23rd day of August, 2019, a copy of the above
pleading was filed with the ECF System and sent electronically to the registered participants
identified on the Notice of Electronic Filing, with paper copies being sent to those indicated as
non-registered participants.
                                                       /s/ George J. Puddister IV
                                                       George J. Puddister IV




I:\Clients\CCS\Chase, Christopher\Pleadings\Joachim Memo in Supt of MTD.docx




                                                                               4
